Title: To Alexander Hamilton from Rufus Graves, 27 January 1800
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Exeter 27th. Jany. 1800—
          
          I here with transmit you an abstract of my account current with the United States for stationary extra traveling expences, and expences incurred in transporting Military stores and removing the troops from Exeter to Oxford with what vouchers I have—
          I have endeavoured to calculate my extra travelling expences so as to meet the fifteenth artile of the rules and regulations for the recruiting service—
          Some of my officers have prest Mr Waldron & he has taken their accounts to send on for them to the Secretary of War for allowance—Their success in obtaining a setlement may perhaps need your support.
          I have the honor to be With very great respect Sir Your obedient Sert
          
            R Graves Lt Col. Com 16 Reg
          
          Genl. Hamilton—
        